On January 81, 1952, the following order was filed:
Upon petition for reconsideration of the Per Curiam opinion filed herein on January 18, 1952,
It Is Ordered That said Per Curiam opinion be and it is hereby withdrawn and the following order substituted in its place:
It Is Ordered That the clerk of this court accept and file the $250 cost bond on appeal signed by Agnes L. Caskey as principal and American Casualty Company of Reading, Pennsylvania, as surety, dated January 24, 1952; and
It Is Further Ordered That the motion to dismiss the appeal herein be and it is hereby denied.